UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)February 25, 2011 SECURED FINANCIAL NETWORK, INC. (Exact name of registrant as specified in its charter) Nevada 000-28457 86-0955239 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1venue, Suite 204, Pompano Beach, Florida (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code 954-376-5611 not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 7.01Regulation FD Disclosure On February 25, 2011, Secured Financial Network, Inc.'s (OTC BB:SFNL - News) President and CEO announced certain highlights of 2010 as well as some of the upcoming plans for 2011. Item 9.01Financial Statements and Exhibits. (d)Exhibits 99.1Press release dated February 25, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SECURED FINANCIAL NETWORK, INC. Date:February 25, 2011 By:/s/ Jeffrey L. Schultz Jeffrey L. Schultz,Chief Executive Officer and President 2
